Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the 10371796 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  
Amendment Status
This non-final action is in response to reissue application filed 07/06/2021 that is a broadening reissue of Patent 10371796 (hereafter “the ‘796 Patent”), as issued from application 15/256509, that amends claim 9 and adds new broadening claims 14 and 15.  
Reissue Applications
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. The error statement reads 
“US Patent 10,371,796 is wholly or partially inoperative or invalid by reason of the patentee
claiming less than he had the right to claim in the patent. Independent claim 1 unnecessarily 
recites “in the first direction, each of distances between adjacent two of the Nt1 transmission
antennas and adjacent two of the Na1 reception antennas is an integer multiple of a first distance” which overly narrows claim 1 and its dependent claims. It was not my intention to imply that each of those distances must be an integer multiple of the first distance, because each of those distances may not be an integer multiple of the first distance. The foregoing recitation is unduly narrow and is not necessary for patentability. Thus, the present broadening reissue application is being filed.”  

However, the declared error herein regards surrendered subject matter in 15/256509 as stated on pages 9-12 by applicant in paper, filed Jan. 15, 2019.  For instance, applicant highlighted the amended limitation of claim 1 that recites “in the first direction, each of distances between adjacent two of the Nt1 transmission antennas and adjacent two of the Na1 reception antennas is an integer multiple of a first distance, and all of the distances between the adjacent two of the Nt1 transmission antennas and the adjacent two of the Na2 reception antennas are different from each other” and “in the second direction, each of distances between adjacent two of the Nt2 transmission antennas and adjacent two of the Na2 reception antennas is an integer multiple of a second distance, and all of the distances between the adjacent two of the Nt2 transmission antennas and the adjacent two of the Na2 reception antennas are different from each other” (underlined text added/argued by Applicant in noted amendment) as asserted in applicant arguments on pages 9-12 therein as basis for distinguishing over Sheen (2014/0091965).  The noted limitation for the corresponding first direction and second direction included language that was added and argued as basis for overcoming Sheen during examination of 15/256509 to becoming ‘796 patent.  Thus, the above underlined text regards surrendered subject matter, as more fully discussed below in recapture.  It is not a proper or permitted error to rely on removal of surrendered subject matter as an error in a reissue application.  Thus, in this case, the error statement is not an error that may be relied upon for this reissue.    
Claims 1-15 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the reissue application declaration by inventor is set forth in the discussion above in this Office action.  
Recapture
Claim 15 is rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application (e.g. surrender-generating limitation).  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.  
Below are the pertinent findings of fact relevant to this rejection:  
09/02/2016
The 15/256509 application (hereafter ‘509 application) was filed with 10 claims.  
11/15/2018
A first official action on the merits was mailed rejecting the claims 1-10 as being indefinite under 35 USC 112 and rejecting claims 1-10 under 35 USC 102 as being anticipated by Sheen (PG Pub. 2014/0091965).  
01/15/2019
Applicant filed an amendment that cancels claim 3, amends claims 1, 2 and 4-9 and adds new claims 11-14 to include adding subject matter regarding configuration of the transmission and reception antennas. Claim 1 was amended to include “in the first direction, each of distances between adjacent two of the Nt1 transmission antennas and adjacent two of the Na1 reception antennas is an integer multiple of a first distance, and all of the distances between the adjacent two of the Nt1 transmission antennas and the adjacent two of the Na2 reception antennas are different from each other” and “in the second direction, each of distances between adjacent two of the Nt2 transmission antennas and adjacent two of the Na2 reception antennas is an integer multiple of a second distance, and all of the distances between the adjacent two of the Nt2 transmission antennas and the adjacent two of the Na2 reception antennas are different from each other.” (underlined text added/argued by Applicant). On pages 9-12 therein, Applicant argued “However, Sheen does not disclose that in a first direction each of distances between adjacent two of the transmission antennas and adjacent two of the reception antennas is an integer multiple of a first distance and all such distances are different from each other. In Figure 20 of Sheen, the distances between the transmitters (o) in either the horizontal or the vertical directions are uniform and equal to each other (as judged by the X and Y axis scales). Further, the distances between the receivers (x) in either the horizontal or the vertical directions are uniform and equal to each other. Sheen is silent on disclosing that “all of the distances between the adjacent two of the Nt1 transmission antennas and the adjacent two of the Na1 reception antennas are different from each other” as recited in amended claim 1. To the contrary, the distances per Sheen are equal and element spacing is uniform. Sheen is silent on all the distances between adjacent two transmission antennas and adjacent two reception antennas are different from each other in a first direction. Not only is Sheen silent on the distances between adjacent antennas being different from each other in the first direction, but Sheen does not disclose or suggest the recited particulars of the distances between adjacent antennas introduced into amended claim 1. Sheen does not disclose that each of the distances between adjacent two of the Nt1 transmission antennas and adjacent two of the Na1 reception antennas is an integer multiple of a first distance. To the contrary per Sheen, the distances between each adjacent two transmission antennas in either direction is approximately 0.17 meters (m) and the distances between each adjacent two reception antennas in either direction is approximately 0.11 m, which are not integer multiples of a first distance.  As explained above, spacing in either the horizontal or vertical direction of Sheen is uniform and the distances between adjacent transmission antennas are equal and the distances between adjacent reception antennas in both the horizontal or vertical directions are equal. Therefore, Sheen does not disclose “in the second direction, each of distances between adjacent two of the Nt2 transmission antennas and adjacent two of the Na2 reception antennas is an integer multiple of a second distance, and all of the distances between the adjacent two of the Nt2 transmission antennas and the adjacent two of the Na2 reception antennas are different from each other” as recited in amended claim 1.  Therefore, claim 1 is patentable in view of Sheen. Withdrawal of the 35 U.S.C. §102 rejection of claim 1 is respectfully requested.  Claims 2 and 4-10 are dependent on claim 1 and are, therefore, patentable in view of the cited references for at least the same reasons recited above and by virtue of the additional claim features set forth therein. Accordingly, withdrawal of the 35 U.S.C. §102 rejections of claims 2 and 4-10 is respectfully requested. New claims 11-14 are patentable in view of the cited references for at least the same reasons recited above and by virtue of the additional claim features set forth therein.”
03/22/2019
Examiner issued a Notice of Allowance with claims 1, 2 and 4-14 allowed citing Applicant’s reply filed Jan. 15, 2019.  


A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three-step process is used to apply the recapture rule:
(1) 	first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) 	next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) 	finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”    See MPEP §1412.02(I).  

The first step of the three-step process we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims.  Upon review of the claim 15 of the present reissue application in comparison to claim 1 of ‘796 Patent, the Examiner finds that the Applicant through the Aug. 04, 2021 Amendment has broadened the claims herein by omitting the limitation “in the first direction, each of distances between adjacent two of the Nt1 integer multiple of a first distance, and all of the distances between the adjacent two of the Nt1 transmission antennas and the adjacent two of the Na1 reception antennas are different from each other, and in the second direction, each of distances between adjacent two of the Nt2 transmission antennas and adjacent two of the Na2 reception antennas is an integer multiple of a second distance, and all of the distances between the adjacent two of the Nt2 transmission antennas and the adjacent two of the Na2 reception antennas are different from each other.”  Upon further review, the deleted language regards “each of distances between adjacent two of the Nt1 integer multiple of a first distance” and “each of distances between adjacent two of the Nt2 transmission antennas and adjacent two of the Na2 reception antennas is an integer multiple of a second distance.”  
Regarding step 2, Examiner finds that some of the broadening aspects relate to subject matter surrendered during prosecution of the 15/256509 Application leading to the original claims of ‘796 Patent.  The Examiner finds that the Applicant through their Aug. 04, 2021 Amendment in this reissue has broadened the claims by deleting the features relating to “each of distances between adjacent two of the Nt1 integer multiple of a first distance” and “each of distances between adjacent two of the Nt2 transmission antennas and adjacent two of the Na2 reception antennas is an integer multiple of a second distance” (as compared to original claim 1) that was language added by Applicant to original filed claims in the Jan. 15, 2019 amendment in 18/2156509.  As noted above in the findings of fact, the Applicant argued “Sheen does not disclose in a first direction each of distances between adjacent two of the transmission antennas and adjacent two of the reception antennas is an integer multiple of a first distance and all such distances are different from each other” (emphasis herein), Sheen is silent on “all the distances between adjacent two transmission antennas and adjacent two reception antennas are different from each other in a first direction”, the Applicant further argued “Not only is Sheen silent on the distances between adjacent antennas being different from each other in the first direction, but Sheen does not disclose or suggest the recited particulars of the distances between adjacent antennas introduced into amended claim 1. Sheen does not disclose that each of the distances between adjacent two of the Nt1 transmission antennas and adjacent two of the Na1 reception antennas is an integer multiple of a first distance” (emphasis herein) and the Applicant also argued “As explained above, spacing in either the horizontal or vertical direction of Sheen is uniform and the distances between adjacent transmission antennas are equal and the distances between adjacent reception antennas in both the horizontal or vertical directions are equal. Therefore, Sheen does not disclose “in the second direction, each of distances between adjacent two of the Nt2 transmission antennas and adjacent two of the Na2 reception antennas is an integer multiple of a second distance, and all of the distances between the adjacent two of the Nt2 transmission antennas and the adjacent two of the Na2 reception antennas are different from each other” as recited in amended claim 1” (as argued by Applicant in their Jan. 15, 2019 amendment) (emphasis herein).  It is noted that Applicant amended the original claims to add these bolded limitations and concurrently argued in their response that these added limitations relating to the now omitted feature (See original claims 1-10 of 15/256509; See Jan. 15, 2019 Amendment pp 2 and 9-12 therein) with consideration of the Comparison of claim 15 herein as compared to claim 1 of ‘796 Patent) were a distinguishing limitation over the applied art (e.g. a surrender-generating limitation).  As noted above, Applicant argued these features in their response/amendment during examination.  Thus, these cited features amended into the independent claims and argued over applied art during examination were surrendered by Applicant in order to obtain allowance of original patent claims 1-10.  Thus, in a first direction “each of distances between adjacent two of the transmission antennas and adjacent two of the reception antennas is an integer multiple of a first distance” and “each of distances between adjacent two of the Nt2 transmission antennas and adjacent two of the Na2 reception antennas is an integer multiple of a second distance” regards subject matter surrendered during prosecution of the '509 Application leading to the original ‘796 Patent.  
Regarding step 3, Examiner further determines that to extent there is narrowing limitations herein as compared to ‘796 claims, the added limitations herein at least of “Nt being an integer greater than or equal to 3”, “Na being an integer greater than or equal to 3” and respective first and second antenna groups as recited in claim 15, where these limitations do not materially narrow the surrendered subject matter such that they are not directed to the surrendered subject matter.  Examiner specifically finds that new claim 15 has eliminated features/limitations through amendment herein for which the claims of the original Patent were allowed as shown in step 2.  The Aug 2021 amendment attempts to improperly recapture surrendered subject matter explicitly surrendered during prosecution of Application leading to the ‘796 Patent since limitations eliminated from the surrender-generating features of “each of distances between adjacent two of the transmission antennas and adjacent two of the reception antennas is an integer multiple of a first distance” and “each of distances between adjacent two of the Nt2 transmission antennas and adjacent two of the Na2 reception antennas is an integer multiple of a second distance” (as present in original claim 1 of ‘796) in this reissue application that coincidently regards subject matter relied on during prosecution of parent application to obtain the original patent.  Claim scope that was canceled or amended is deemed surrendered and therefore barred from reissue. Clement, 131 F.3d at 1470, 45 USPQ2d at 1165.  In re Mostafazadeh, 98 USPQ2d 1639 (Fed Cir 2011), In re Youman, 102 USPQ2d 1862 (Fed Cir 2012).  Next, the features added by the preliminary amendment in new claim 15 are not materially narrowed relative to the surrender-generating limitations.  Specifically, independent claim 15 herein has omitted “each of distances between adjacent two of the transmission antennas and adjacent two of the reception antennas is an integer multiple of a first distance” and “each of distances between adjacent two of the Nt2 transmission antennas and adjacent two of the Na2 reception antennas is an integer multiple of a second distance” (August 2021 Amendment).  While the newly added elements (i.e., “Nt being an integer greater than or equal to 3”, “Na being an integer greater than or equal to 3” and first and second antenna groups as recited in claim 15) are not directed to the surrendered subject matter.  If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. See MPEP 1412.02 (I)(C). Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim.  See Id.  
In view of the forgoing, the Applicant has attempted in the August 2021 Amendment to improperly recapture subject matter explicitly surrendered during prosecution of the ‘509 Application leading to the ‘796 Patent for reasons stated above.   
In contrast, for the record, although new claim 14 lacks some of the above noted scope of claim 1 recited in the “in a first direction” and “in a second direction” limitations, claim 14 does not improperly recapture surrendered subject matter due to substantially reciting the allowed subject matter as rephrased therein.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  lacking evidence to the contrary, the reasons as similarly stated in amendment filed Jan 15, 2019 in 15/256509 relied on herein, the radar including “in the first direction, one or more first distances between consecutive ones of the antennas in the first transmission antenna group and one or more second distances between consecutive ones of the antennas in the first reception antenna group are different from each other, and in the second direction, one or more third distances between consecutive ones of the antennas in the second transmission antenna group and one or more fourth distances between consecutive ones of the antennas in the second reception antenna group are different from each other” appears to distinguish over Sheen (US PG Pub 2014/0091965) since Sheen discloses using uniform distance between adjacent antenna groups (FIG. 20, [0014], [0015], [0018], 0044], [0048], [0091], [0092]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mark Sager whose telephone number is (571)272-4454. The
examiner can normally be reached on M-Th, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Alexander Kosowski can be reached on (571)272-3744. The fax phone number for
the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/Mark Sager/
Patent Reexamination Specialist, Art Unit 3992


Conferee(s): 
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992